                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 LABORERS LOCAL UNION NOS. 472 & 172                          Civil Action No.: 18-cv-1339 (PGS)
 WELFARE AND PENSION FUNDS AND SAFETY
 EDUCATION AND TRAINING FUNDS,
                                                                    MEMORANDUM AND
                            Plaint                                      ORDER

           v.

 K&R SITE WORK, INC
                           Defendants.



       This matter comes before the Court on a motion to adjudge K & R Sitework in contempt

of the Court’s Judgment and Order, and for the Court to impose a $5,000 fine, and incarcerate

Kenneth Wines, President of K & R Sitework for failure to satisfy the award.

        Within Mr. O’Hare’s affidavit, it indicates that the Court ordered Mr. Wines to appear for

post-judgment discovery. Said Order and Judgment does not order same.

       Although the original petition sought to confirm the entire Order of J.J. Pierson, the

arbitrator (which includes post judgment discovery) the Court confirmed the amount of the

award and nothing more.

       The Court’s view is that the arbitrator’s decision to grant post-judgment discovery was

premature. The petition to confirm the arbitrator’s award presented no reasons that K & R

Sitework would not satisfy the judgment. Moreover, Mr. Wines was not a defendant in that

matter, and the arbitrator’s order did not require him to appear for depositions.

       Post judgment relief is a separate application after judgment has been entered, and it can

only be ordered when the defendant does not timely satisfy the judgment. As such, the motion

for contempt is denied; but there are sufficient facts set forth to order post-judgment discovery.
                                                 ORDER

        IT IS on this   30th   day of September, 2019;

        ORDERED that Plaintiff’s motion for contempt to hold Defendant in contempt of Court

is denied; and it is further

        ORDERED that Mr. Kenneth Wines shall appear for depositions with the appropriate

financial documents of K&R Sitework within thirty (30) days of this Order; and it is further;

        ORDERED that the attorney for Plaintiff shall personally serve this Order on Mr.

Kenneth Wines within one week of this Order.




                                                 PETER G. SHERIDAN, U.S.D.J.
